





CITATION:
R. v. Fraser, 2011
          ONCA 197



DATE: 20110311



DOCKET: C52262



COURT OF APPEAL FOR ONTARIO



Simmons, Rouleau and Karakatsanis JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Mansa Adisa Fraser



Appellant



Kate Oja, for the appellant



Maria Stevens, for the respondent



Heard and endorsed: March 8, 2011



On appeal from sentence imposed by Justice Zivolak for the
          Ontario Court of Justice dated March 17, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The sentencing judge did not advert to pre-sentence custody in her
    reasons. As the reasons do not disclose whether she took pre-sentence custody
    into account, in our view, the reasons reflect an error in principle.

[2]

Leave to appeal is granted. The appeal is allowed and the sentence on
    the robbery charge is reduced by 80 days.


